EVERETT, Chief Judge
(concurring):
On a matter concerning interpretation of Air Force Regulations like those involved in this case, I attach a strong presumption of correctness to the conclusion of the judges of the Air Force Court of Military Review. Those judges have the benefit of extensive military and legal experience and are familiar with the drafting and construction of such directives. However, although I assume that their view of the Air Force Regulations was correct, I agree with the majority opinion that the real issue is who actually functioned and was recognized as commander at the time of the relevant events. Cf. United States v. Kalscheuer, 11 M.J. 373 (C.M.A.1981). This undoubtedly was what Congress had in mind when it empowered certain “commanding officer[s]” to convene courts-martial. Arts. 22-24, Uniform Code of Military Justice, 10 U.S.C. §§ 822-824, respectively.
If the issue had been raised at trial, I might be more sympathetic to the accused’s cause. See United States v. Ridley, 22 M.J. 43, 48 (C.M.A.1986). However, omissions in documentation and noncompliance with procedures for assuming command, which initially went unnoticed and only came to light later, should not vitiate action taken in good faith by officers who, at the time, were de facto commanders.